Exhibit 10.1

AMENDMENT NO. 3 TO
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
This Amendment No. 3 to Second Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is dated as of March 7, 2012, among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as initial Servicer (the Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), the entities party
hereto and identified as a “Financial Institution” (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”), the
entities party hereto and identified as a “Company” (together with any of their
respective successors and assigns hereunder, the “Companies”) and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as agent
for the Purchasers or any successor agent hereunder (together with its
successors and assigns hereunder, the “Agent”), amending the Second Amended and
Restated Receivables Purchase Agreement, dated as of August 26, 2010, as amended
by Amendment No. 1 thereto, dated as of December 28, 2010, and Amendment No. 2
thereto, dated as of August 25, 2011, each among the Seller Parties, the
Financial Institutions, the Companies, and the Agent (the “Original Agreement,”
and as further amended, modified or supplemented from time to time, the
“Receivables Purchase Agreement”).
RECITALS
The parties hereto are parties to the Original Agreement (or assignees thereof)
and they now desire to amend the Original Agreement, subject to the terms and
conditions hereof, as more particularly described herein.
AGREEMENT
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Original Agreement.
Section 2.    Amendment. Subject to the terms and conditions set forth herein,
the Original Agreement is hereby amended as follows:
(a)    The fifth paragraph of the Preliminary Statements to the Original
Agreement is hereby deleted in its entirety and replaced with the following:
“In connection with the amendment and restatement of the Existing Agreement, the
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”) and Crédit Agricole
Corporate and Investment Bank New York Branch (“CA”) became party to this
Agreement as Financial Institutions and Victory Receivables Corporation (the
“BTMU Company”) and Atlantic Asset Securitization LLC (the “CA Company”) became
party to this Agreement as Companies.”
(b)    The following is added as a new sixth paragraph of the Preliminary
Statements to the Original Agreement:
“Pursuant to assignment agreements entered into on January 4, 2012, CA and the
CA Company each ceased to be parties to this Agreement and PNC Bank, National
Association (“PNC”) became party to this Agreement as a Financial Institution
and Market Street Funding LLC (the “PNC Company”) became party to this Agreement
as a Company.”



--------------------------------------------------------------------------------

Exhibit 10.1

(c)    Section 7.1(p) of the Original Agreement is hereby deleted in its
entirety and replaced with the following:
“(p)    General Ledger and Certain Receivables. Such Seller Party shall maintain
its consolidated general accounting ledger such that all indebtedness and other
obligations owed to Originator or in which Originator has a security interest or
other interest arising in connection with the sale or lease of goods or the
rendering of services by Originator and sold to Seller are recorded as part of
general ledger category “company code 0100” or “company code 1001”; provided
however, that from and after December 28, 2010 indebtedness or other obligations
owed to Originator or in which Originator has a security interest or other
interest arising in connection with the sale or lease of goods or the rendering
of services by the business previously conducted by businesses acquired by
Originator in an Excluded Acquisition shall not be recorded as part of general
ledger category “company code 0100” or “company code 1001” until such time, if
any, as such indebtedness or other obligations are originated, serviced and
collected in a manner substantially similar to the Receivables.”
(d)    The following new definitions are added to Exhibit I to the Original
Agreement immediately following the definition of “Person”:
““PNC” has the meaning set forth in the Preliminary Statements to this
Agreement.”
““PNC Company” has the meaning set forth in the Preliminary Statements to this
Agreement.”
(e)    The definition of “Excluded Receivable” in Exhibit I to the Original
Agreement is hereby deleted in its entirety and replaced with the following:
““Excluded Receivable” means all indebtedness and other obligations owed to
Originator or in which Originator has a security interest or other interest
(including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale or lease of goods or the rendering of
services by Originator and further includes, without limitation, the obligation
to pay any Finance Charges with respect thereto, which, in any case, both (i)
arises in connection with the sale or lease of goods or the rendering of
services by the business previously conducted by any businesses acquired by
Originator in an Excluded Acquisition and (ii) is not recorded or maintained in
Avnet’s consolidated general ledger accounting records as part of general ledger
category “company code 0100” or “company code 1001” (other than any Receivables
previously coded under “company code 0100” or “company code 1001” that have been
coded under any other category without the Agent’s prior written consent).
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Excluded Receivable
separate from an Excluded Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be an Excluded Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.”
(f)    Schedule A to the Original Agreement is hereby deleted in its entirety
and replaced by Schedule A hereto.
(g)    Paragraph f of the definition of “Company Costs” in Schedule C to the
Original Agreement is hereby deleted in its entirety and replaced with the
following:



--------------------------------------------------------------------------------

Exhibit 10.1

“For any Purchaser Interest purchased by the PNC Company, for any day, the
Capital of such Purchaser Interest multiplied by the per annum rate equivalent
to the weighted average cost (as determined by its Related Financial Institution
and which shall include commissions of placement agents and dealers, incremental
carrying costs incurred with respect to the notes issued by the PNC Company
maturing on dates other than those on which corresponding funds are received by
the PNC Company, other borrowings by the PNC Company and and other costs
associated with the issuance of the PNC Company’s notes) of or related to the
issuance of notes by the PNC Company that are allocated, in whole or in part, by
the PNC Company or its Related Financial Institution to fund or maintain the
Capital associated with such Purchaser Interest (and which may be also allocated
in part to the funding of other assets of the PNC Company); provided, that if
any component of such rate is a discount rate, in calculating the PNC Company’s
cost of funds for such Purchaser Interest, the PNC Company’s Related Financial
Institution shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum; provided,
further, that notwithstanding anything in this Agreement or any other
Transaction Document to the contrary, the Seller agrees that any amounts payable
to the PNC Company in respect of the PNC Company’s cost of funds shall include
an amount equal to the portion of the face amount of the outstanding notes
issued by the PNC Company to fund or maintain the Capital associated with such
Purchaser Interest that corresponds to the portion of the proceeds of such notes
that was used to pay the interest component of maturing notes issued to fund or
maintain such Capital, to the extent that the PNC Company had not received
payments of interest in respect of such interest component prior to the maturity
date of such maturing notes (for purposes of the foregoing, the “interest
component” of such notes equals the excess of the face amount thereof over the
net proceeds received by the PNC Company from its issuance of notes, except that
if such notes are issued on an interest-bearing basis, its “interest component”
will equal the amount of interest accruing on such notes through maturity).”
Section 3.    Limited Waiver. In connection with the amendment hereunder, the
Seller Parties have requested, and the Agent, Financial Institutions and
Companies hereby grant, a limited waiver in respect of any breach or
Amortization Event arising out of recording Receivables as part of general
ledger category “company code 1001” prior to the date hereof, subject to the
following:
(a)    Each Seller Party acknowledges that the receivables recorded as part of
general ledger category “company code 1001” prior to the date hereof (the
“Waived Receivables”) were included in such category without the prior written
consent of the Agent, and accordingly, confirms, acknowledges and agrees that
all such receivables have constituted, and continue to constitute, Receivables
in accordance with the definition thereof under the Original Agreement and the
Receivables Purchase Agreement and have at all times remained Receivables under
the Original Agreement and subject to the lien thereunder.
(b)    Each Seller Party hereby represents and warrants that (i) no receivables
have been recorded as part of general ledger category “company code 1001” other
than receivables constituting Receivables under the Original Agreement; and (ii)
with respect to the Waived Receivables, it has at all times adhered to each and
every covenant and restriction (except with respect to the recording of the
Waived Receivables) that is applicable to Receivables under the Original
Agreement (including without limitation all restrictions on commingling the
same).
Section 4.    Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:
(a)    Amendment. The Agent and each Seller Party shall have received, on or
before the date hereof, executed counterparts of this Amendment, duly executed
by each of the parties hereto.
(b)    Representations and Warranties. As of the date hereof, both before and
after giving effect to this Amendment, all of the representations and warranties
of each Seller Party contained in the Original Agreement and in each other
Transaction Document (except to the extent such representations and warranties
relate to the recording



--------------------------------------------------------------------------------

Exhibit 10.1

of Waived Receivables described in Section 3 above) shall be true and correct in
all material respects as though made on the date hereof (and by its execution
hereof, each Seller Party shall be deemed to have represented and warranted
such).
(c)    No Amortization Event or Potential Amortization Event. As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event (except to the extent waived in Section 3 above) or Potential Amortization
Event shall have occurred and be continuing (and by its execution hereof, each
of Seller Party shall be deemed to have represented and warranted such).
Section 5.    Miscellaneous.
(a)    Effect; Ratification. The amendment set forth herein is effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed (i) to be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Original
Agreement or of any other instrument or agreement referred to therein or (ii) to
prejudice any right or remedy which the Agent, any Company or Financial
Institution (or any of their respective assigns) may now have or may have in the
future under or in connection with the Receivables Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein (except
to the extent waived in Section 3 above). Each reference in the Receivables
Purchase Agreement to “this Agreement,” “herein,” “hereof” and words of like
import and each reference in the other Transaction Documents to the Original
Agreement or to the “Receivables Purchase Agreement” shall mean the Original
Agreement as amended hereby. This Amendment shall be construed in connection
with and as part of the Receivables Purchase Agreement and all terms,
conditions, representations, warranties, covenants and agreements set forth in
the Receivables Purchase Agreement and each other instrument or agreement
referred to therein, except as herein amended, are hereby ratified and confirmed
and shall remain in full force and effect.
(b)    Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.
(c)    Costs, Fees and Expenses. Seller agrees to reimburse the Agent and each
Purchaser and its assigns upon demand for all reasonable and documented
out-of-pocket costs, fees and expenses in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Agent).
(d)    Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
(e)    Severability. Any provision contained in this Amendment which is held to
be inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.
(f)    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
(g)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR



--------------------------------------------------------------------------------

Exhibit 10.1

CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO
THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.
AVNET RECEIVABLES CORPORATION, as Seller
By:            
Name:
Title:

AVNET, INC., as Servicer
By:            
Name:
Title:




--------------------------------------------------------------------------------



CHARIOT FUNDING LLC, as a Company
By:    JPMorgan Chase Bank, N.A.,
    its Attorney-in-Fact
By:                 
Name:
Title:

Commitment: $153,000,000
JPMORGAN CHASE BANK, N.A.,
as a Financial Institution and as Agent

By:             
Name:
Title:




--------------------------------------------------------------------------------



LIBERTY STREET FUNDING LLC, as a Company
By:            
Name:
Title:

Commitment: $127,500,000
THE BANK OF NOVA SCOTIA, as a Financial Institution

By:            
Name:
Title:




--------------------------------------------------------------------------------



AMSTERDAM FUNDING CORPORATION, as a Company
By:            
Name:
Title:

THAMES ASSET GLOBAL SECURITIZATION NO. 1, INC., as a Company
By:            
Name:
Title:

Commitment: $102,000,000
THE ROYAL BANK OF SCOTLAND PLC, as a Financial Institution

By:    RBS SECURITIES INC., as agent
By:                
Name:
Title:




--------------------------------------------------------------------------------



STARBIRD FUNDING CORPORATION, as a Company
By:         
Name:
Title:

Commitment: $102,000,000
BNP PARIBAS, acting through its New York Branch, as a Financial Institution

By:            
Name:
Title:
By:            
Name:
Title:




--------------------------------------------------------------------------------



VICTORY RECEIVABLES CORPORATION, as a Company
By:            
Name:
Title:

Commitment: $102,000,000
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Financial Institution

By:            
Name:
Title:





--------------------------------------------------------------------------------



Commitment: $100,000,000
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Company and as a Financial
Institution

By:            
Name:
Title:




--------------------------------------------------------------------------------



MARKET STREET FUNDING LLC, as a Company
By:            
Name:
Title:

Commitment: $76,500,000
PNC BANK, NATIONAL ASSOCIATION,
as a Financial Institution

By:            
Name:
Title:





--------------------------------------------------------------------------------



SCHEDULE A
COMMITMENTS, COMPANY PURCHASE LIMITS
AND RELATED FINANCIAL INSTITUTIONS
Commitments of Financial Institutions
Financial Institution
Commitment
JPMorgan Chase Bank, N.A.
$153,000,000
The Bank of Nova Scotia
$127,500,000
The Royal Bank of Scotland PLC
$102,000,000
BNP Paribas, acting through its New York Branch
$102,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
$102,000,000
Wells Fargo Bank, National Association
$100,000,000
PNC Bank, National Association
$76,500,000



Company Purchase Limits and
Related Financial Institutions of Companies
Company
Company Purchase Limit
Related Financial Institution(s)
Chariot Funding LLC
$150,000,000
JPMorgan Chase Bank, N.A.
Liberty Street Funding LLC
$125,000,000
The Bank of Nova Scotia
Thames Asset Securitization Global 1, Inc.
$100,000,000
The Royal Bank of Scotland PLC
Starbird Funding Corporation
$100,000,000
BNP Paribas, acting through its New York Branch
Victory Receivables Corporation
$100,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
Wells Fargo Bank, National Association
$100,000,000
Wells Fargo Bank, National Association
Market Street Funding LLC
$75,000,000
PNC Bank, National Association




